Citation Nr: 1110746	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-37 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of left wrist fusion, status post open reduction internal fixation with degenerative changes (non-dominant hand), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  This issue was previously before the Board in August 2008 and September 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Per the Board's September 2009 remand instructions, the AMC/RO was to develop and formally adjudicate the Veteran's claim of entitlement to service connection for left hand and finger disability, which was claimed as secondary to the service-connected residuals of left wrist fusion, status post open reduction internal fixation with degenerative changes.  In this regard, the Board notes that the Veteran was afforded a VA examination in January 2010 that addressed both the Veteran's service-connected left wrist fusion, status post open reduction internal fixation with degenerative changes, as well as his claimed left hand and finger disability.  In addition, the January 2011 supplemental statement of the case addressed the Veteran's claimed left hand and finger disability.  

However, his secondary service connection claim was not formally adjudicated, nor was he informed of his appellate rights and procedures.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court has indicated that it constitutes error on the part of the Board to fail to insure such compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998). Therefore, although the Board regrets further delay in appellate review, another remand is necessary to ensure compliance with the Board's directive.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the Veteran appropriate notice under the Veterans Claims Assistance Act of 2000 specific to a claim of entitlement to service connection for left hand and finger disability, as secondary to the service-connected residuals of left wrist fusion, status post open reduction internal fixation with degenerative changes.

2.  Any recent VA treatment records pertinent to the left wrist, left hand and left fingers should be associated with the claims file. 

2.  Thereafter, the AMC/RO should formally adjudicate whether service connection is warranted for any disability of the left hand and left fingers, as secondary to the service-connected left wrist disability, including by aggravation.  If secondary service connection is not granted for disability of the left hand and left fingers, then the Veteran should be notified of such determination and informed of appellate rights and procedures so that he may initiate an appeal as to this determination if he so desires.

3.  The AMC/RO should also determine if an increased rating is warranted for the service-connected left wrist disability.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


